         Case 2:19-cv-01874-DB Document 43 Filed 01/21/21 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                         UNITED STATES DISTRICT COURT

 9                               FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SHAWN DAMON BARTH,                                 No. 2:19-cv-1874 DB P
12                            Plaintiff,
13              v.                                       ORDER
14    MONTEJO,
15                            Defendant.
16

17            Plaintiff is a state prisoner proceeding pro se. On January 19, 2021, a settlement

18   conference was held. Because this case did not settle, defendant must file an answer or other

19   responsive pleading.

20            Accordingly, IT IS HEREBY ORDERED that within thirty days of the filed date of this

21   order, defendant shall file an answer to the second amended complaint or other responsive

22   pleading.

23   Dated: January 21, 2021
24

25
     DLB:9
26   DB/prisoner-civil rights/bart1874.answ

27

28
                                                         1
